Citation Nr: 1625463	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss (SNHL). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the claims on appeal, further development of the record is necessary.  Specifically, the Veteran must be afforded a VA examination to evaluate the nature and etiology of his low back disorder as well as a VA audiology examination to evaluate the severity of his service-connected bilateral SNHL. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regards to the Veteran's claim of entitlement to service connection for a low back disorder, he asserts that he injured his back in service while working as a member of the crash crew, the duties of which involved lifting 500 pound bombs on a regular basis.  During a February 2016 hearing before the undersigned Veterans Law Judge sitting in San Antonio, Texas, the Veteran contended that he experienced low back pain while in service but never reported it due to a lack of faith in the efficacy of the medical treatment he believed he would receive.  According to the Veteran, he has experienced low back pain since it first developed in service which has steadily increased in severity.  The Veteran also testified that he began seeing a neurosurgeon in connection with his low back pain in 1996, upon which he had the first of several surgeries on his lower back. 

Following the February 2016 hearing, the Veteran submitted medical records and a statement from a Dr. A with Neurosurgical Associates of San Antonio dated in April 2016.  Dr. A. reported that he performed a L5-S1 fusion with a Ray cage on the Veteran's back in 1996 and later performed two additional surgeries on the Veteran's back.  According to Dr. A., the Veteran has continued to complain of lower back pain and pain that radiates down to the left lower extremity.  Dr. A. diagnosed the Veteran with postlaminectomy syndrome, arthrodesis stasus, and other spondylosis with radiculopathy, lumbar region.  Dr. A. also opined that the Veteran's "activities during his service years as a younger individual have for sure contributed to his current spine condition".  He offered no rationale for this opinion. 

The Veteran has never been afforded a VA examination to evaluate whether his current low back disorder was caused by or is otherwise attributable to his service.  The Veteran's testimony during the February 2016 hearing, coupled with the April 2016 opinion by Dr. A., satisfies the low evidentiary threshold under McLendon, as it shows that the Veteran has a low back disorder and raises the possibility that the Veteran was either experiencing symptoms of a low back disorder in service that have persisted to this day or that his low back disorder is otherwise attributable to service.  It is therefore necessary to schedule the Veteran for a VA examination in order to have a VA examiner provide an opinion as to the nature and etiology of his low back disorder. 

As for the Veteran's claim of entitlement to an initial compensable rating for bilateral SNHL, he asserted during the February 2016 hearing that his SNHL had worsened since he was last evaluated by VA.  The last VA audiology examination afforded to the Veteran was in July 2014, which revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
15
20
30
45
LEFT
15
30
40
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 28 decibels for the right ear, and 38 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 94 percent in the right ear and 90 percent in the left ear.  

Following the February 2016 hearing, the Veteran submitted a copy of a private audiology examination administered by South Texas ENT Consultants and dated in April 2016.  The examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
30
40
55
60
LEFT
35
35
55
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 46.25 decibels for the right ear, and 47.5 decibels in the left ear.  The audiology examination also included speech discrimination scores with a percentage rating, but it does not appear that the examination utilized the Maryland CNC world list as is required for an examination to be accepted for VA purposes.  See 38 C.F.R. 
§ 4.85(a).  Furthermore, the examination report does not indicate whether the examination was conducted by a state-licensed audiologist as is also required pursuant to 38 C.F.R. § 4.85(a).  Accordingly, the Board cannot accept these results in determining whether the Veteran is entitled to a compensable rating for his bilateral SNHL. 

Although the April 2016 audiology examination submitted by the Veteran cannot be utilized in evaluating whether the Veteran's bilateral SNHL has worsened to a compensable degree, nevertheless it does provide support for the Veteran's assertion that his hearing has worsened.  The Board finds that the Veteran has submitted sufficient evidence to warrant affording him a new examination in order to evaluate the severity of his bilateral SNHL. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA examination for the
purpose of obtaining an opinion as to the nature and etiology of the Veteran's low back disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his low back disorder. 

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the Veteran's testimony at the February 2016 hearing, during which the Veteran stated that he experienced symptoms of a low back disorder in service and that those symptoms have persisted and worsened until the present day.  In addition, the examiner should review the April 2016 records and opinion from Dr. A with Neurosurgical Associates of San Antonio, in which he asserted that the Veteran's service contributed to his low back disorder. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran either had a low back disorder in service that persisted to the present or that his low back disorder is otherwise attributable to his service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

2.  Thereafter, schedule the Veteran for a VA audiology examination for the purpose of determining the current level of impairment from the service-connected bilateral SNHL.  The examiner should detail the symptoms, and severity thereof, of the service-connected bilateral SNHL.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any hearing loss. 

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the Veteran's testimony at the February 2016 hearing, during which the Veteran stated that his hearing had worsened since his last VA audiology examination.  In addition, the examiner should review the results of all prior VA and private audiology examinations.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




